

116 S619 IS: Improving Rural Access to Power Act of 2019
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 619IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Tester (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Home Loan Bank Act to provide investment authority to support rural
			 infrastructure development, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Rural Access to Power Act of 2019. 2.Cooperative associations that support rural infrastructure developmentSection 11 of the Federal Home Loan Bank Act (12 U.S.C. 1431) is amended by adding at the end the following:
			
				(m)Cooperative associations that support rural infrastructure development
 (1)In generalEach Federal Home Loan Bank is authorized to purchase investment-grade securities from nonmember lenders that—
 (A)are organized as cooperatives; (B)have received financing from the Federal Financing Bank; and
 (C)have demonstrated experience in making loans to cooperatives that are eligible to receive loans or commitments for loans from the Rural Utilities Service (or any successor agency).
 (2)Secured investmentsThe securities described in paragraph (1) shall be secured investments collateralized by loans of the cooperative lender.
 (3)DiscretionThe purchase of the securities described in paragraph (1) shall be at the sole discretion of each Federal Home Loan Bank, consistent with such regulations, restrictions, and limitations as may be prescribed by the Agency..